EINELITE, J.
This is an action to recover damages for an assault committed upon plaintiff by defendant, the result of which assault was the loss of a front tooth and other injuries inflicted upon plaintiff by defendant. The plaintiff testified to having been struck a violent blow in the mouth, which blow caused a front tooth to be knocked out and another loosened, and which also caused his face and lips to swell and bleed, thereby suffering pain from said assault inflicted by defendant, without cause or provocation therefor. The plaintiff was corroborated by a witness as to the said assault. The defendant denies the assault, and in that particular is corroborated by witnesses. The question having been submitted to the jury, after deliberation they brought in a verdict in favor of plaintiff assessing his damages at 6 cents.
The plaintiff’s attorney makes a motion to set aside this verdict on account of the insufficiency of the damages awarded. The motion must be granted. The jury, having found in plaintiff’s favor upon all the proof, must allow plaintiff substantial damages and not nominal damages of 6 cents. The damages awarded in this case were altogether insufficient. If the plaintiff’s story is true, he was grossly assaulted, for which he is entitled to recover substantial damages for the injuries inflicted upon him and for the indignities suffered. See Samuels v. N. Y. City Ry., 52 Misc. Rep. 137, 101 N. Y. Supp. 534; Hamilton v. Third Ave. R. R., 53 N. Y. 25; Gillespie v. Brooklyn Heights R. R., 178 N. Y. 347, 70 N. E. 857, 66 L. R. A. 618, 102 *568Am. St. Rep. 503. Justice requires that this motion be granted without imposing costs.
Motion for a new trial is therefore granted, and this case set down for a retrial for the first Monday of March, 1909. Settle order on notice.